Citation Nr: 0018469	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  95-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for generalized anxiety disorder.

2.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another 
person, or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1960.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO) dated in May 1997 and November 1997.  They were first 
remanded to the RO in November 1998 for additional 
development.  A video conference hearing was thereafter held 
on February 25, 1999, before Jack W. Blasingame, who was a 
Member of the Board and was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).  The case was remanded once again, in April 1999, 
for additional development, and the veteran was thereafter 
asked, in March 2000, whether he wanted an additional 
hearing, since the Member of the Board who chaired the 
February 1999 videoconference hearing was no longer employed 
by the Board.  A negative response was received by the 
veteran in March 2000, and the case has been returned to the 
Board for appellate review.

The Board notes that the record contains an undated 
handwritten statement, presumably submitted by the veteran or 
his wife, marked as received at the RO in November 1999, that 
appears to represent a claim of entitlement to compensation 
due to additional disability caused by VA hospital care, 
medical, or surgical treatment (commonly referred to as "a 
§ 1151 claim").  This claim is referred back to the RO for 
appropriate action.




FINDINGS OF FACT

1.  Reasonable doubt has arisen as to whether the service-
connected generalized anxiety disorder is productive of 
serious social and occupational impairment with symptoms 
including partially defective abstract thinking, impairment 
of short and long-term memory, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.

2.  The veteran is not blind due to service-connected 
disability, is not a patient in a nursing home, and his 
current need for the regular aid and attendance of another 
person is not shown to be due to his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  A 50 percent disability evaluation for the service-
connected generalized anxiety disorder is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.130, Part 4, Diagnostic Code 9400 (1999).

2.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another 
person, or by reason of being housebound, is not warranted.  
38 U.S.C.A. § 1114 (West 1991); 38 C.F.R. §§ 3.350, 3.351, 
3.352 (1999).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims.  The facts relevant to the matters on appeal have 
been properly developed and VA's obligation to assist the 
veteran in the development of his claims (not to be 
construed, however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1999)), has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
The reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  See, 38 U.S.C.A. § 5107(b) (West 
1991); and 38 C.F.R. § 3.102 (1999).

The "benefit of the doubt doctrine" requires a veteran only 
to demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail; 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence or by a fair 
preponderance of the evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails.  This "unique standard of proof" is in 
keeping with the high esteem in which our nation holds those 
who have served in the Armed Services.  It is in recognition 
of our debt to our veterans that society has, through 
legislation, taken upon itself the risk of error when, in 
determining whether a veteran is entitled to benefits, there 
is an "approximate balance of positive and negative 
evidence."  By tradition and by statute, the benefit of the 
doubt belongs to the veteran.   See, Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

The record shows that the veteran is currently service-
connected for generalized anxiety disorder (also referred to 
in the record as anxiety neurosis and anxiety reaction), 
rated as 30 percent disabling, and residuals of a back 
injury, with osteoporosis and spondylosis at the L4, L5 and 
S1 levels, rated as 20 percent disabling.  He submitted 
claims for an increase in his service-connected mental 
disorder, and for special monthly compensation based on the 
need of regular aid and attendance, in February 1997 and 
October 1997, respectively, and has ever since undergone 
multiple VA medical examinations, the reports of which are to 
be discussed in the following pages.

VA medical records dated in February and May 1997 reveal that 
the veteran had a motor vehicle accident in February 1997, 
after a syncopal episode, and that a CT scan obtained shortly 
thereafter revealed seller enlargement and a possible mass, 
which were thereafter diagnosed, in a March 1997 MRI report, 
as an abnormal, enlarged pituitary gland (pituitary adenoma), 
and white matter changes consistent with age-related vascular 
change.  The adenoma was resected by VA in May 1997, and it 
is noted that the medical records produced after that date 
reveal an apparent deterioration in the veteran's abilities 
to care for himself.

According to the report of an April 1997 VA mental disorders 
examination, the veteran said that he was discharged from the 
Navy with a diagnosis of neurosis, and that, over the years 
since his 1960 discharge, he had been suffering from anxiety 
and crying spells, "on and off."  He reported two 
cerebrovascular accidents (CVA's) in the past, and indicated 
that he was found to have a pituitary tumor in 1997, after a 
black out and a motor vehicle "wreck."  Regarding 
subjective complaints, the veteran reported that he was 
anxious, at times with panic feeling, and worried all the 
time, with palpitations and sweaty hands.  He said that the 
anxiety and depression had worsened in the last five years 
and that he was currently wheelchair-bound, was unable to do 
anything and remember things, felt useless, and got upset 
easily.

The above report also reveals that, on examination, the 
veteran was anxious, had a somewhat depressed mood, stuttered 
a lot, had slow concentration, a poor memory, and admitted to 
some auditory hallucinations on and off, with the voices 
telling him to "do something."  The veteran reported 
suicide thoughts at one time while being on Zoloft, but said 
that he was now on Prozac.  The veteran also complained of 
poor sleep and crying spells for no reason, but denied active 
delusions.  The examiner noted that the veteran was of 
average intelligence, which was compatible with his formal 
(high school) education, and that insight and judgment were 
intact.  The veteran was deemed incompetent by the examiner, 
and the diagnoses were listed as follows:

Axis I:  Generalized anxiety disorder 
with depression (SC) organicity secondary 
to CVA's.
Axis II:  None.
Axis III:  Pituitary tumor; hypertension, 
and status post CVA.
Axis IV:  Psychosocial stressor [in] not 
[being] able to do what he did in the 
past; having serious medical problems.
Axis V:  GAF [score of] 50.

According to an August 1997 VA aid and attendance examination 
report, the veteran complained of a seizure disorder and 
mental problems, and had a steady posture and general 
appearance, although he was in a wheelchair "because of 
instability."  There were "no [upper extremity] 
restrictions," and the veteran was able to feed himself.  He 
walked behind his wheelchair because of instability and a 
tendency to fall to one side occasionally, and it was noted 
that he had blacked out at a traffic light, this being the 
reason for his no longer being able to drive.  Regarding 
restrictions of the spine, trunk, and neck, the examiner 
responded "none," and regarding pathological factors 
affecting the veteran's ability to perform self-care, 
ambulate, or travel beyond the premises of his home, the 
examiner indicated that the veteran suffered from dizziness, 
decreased memory, and poor balance, post-operative pituitary 
tumor.  The veteran was, however, noted to be able to walk 
one block without the assistance of another person, and to be 
able to leave home with the assistance of his wife and his 
wheelchair and cane.  The diagnoses were listed as post 
operative pituitary tumor and dizziness since the operation, 
and the examiner concluded that daily skilled services were 
not indicated.

At a February 1998 RO hearing, the veteran and his wife 
testified essentially to the effect that the veteran's 
problems regarding his inability to function in activities of 
daily living started just after he had his 1997 surgery to 
resect a pituitary tumor, but that they also believed that 
the service-connected disabilities had contributed to said 
current impairment.  They acknowledged, however, that no 
physician had actually expressed an opinion supporting their 
belief regarding the contribution of the service-connected 
disabilities to the current impairment, and, regarding the 
service-connected psychiatric disability, the veteran's wife 
indicated that "he just gets real ... upset about the least 
little thing."

In March 1998, the veteran's private neurologist subscribed 
the following opinion, which is hereby transcribed in its 
entirety due to its obvious pertinence to the matters on 
appeal:

I am the treating civilian neurologist 
for [the veteran].  I first evaluated 
[him] on 09/23/97, in regard to multiple 
medical problems.  These conditions 
include pituitary tumor (surgically 
treated due to pressure on the optic 
chiasm underneath the brain), memory 
impairment, epileptic seizures, 
peripheral polyneuropathy, depression, 
nightmares with hallucinations at night, 
anxiety neurosis, myocardial ischemia due 
to coronary artery atherosclerosis, 
bilateral carotid artery atherosclerosis, 
vertigo, dizziness, ataxia (probably from 
the peripheral polyneuropathy), blindness 
in right eye from acute glaucoma, and 
dyspnea.  Medications used for treatment 
of the seizure disorder have worsened his 
imbalance, dizziness, vertigo, and 
falling episodes.

In my opinion as a neurologist, and from 
a review of the pertinent medical 
literature, there is no evidence that 
stroke or seizure disorder are directly 
linked to [the veteran's service-
connected] back conditions or to anxiety 
neurosis.

While it is true that some patients with 
epilepsy may have an increased frequency 
of seizures during time of emotional 
distress or anxiety, there is no 
indication in the literature that anxiety 
neurosis can cause epilepsy.

I find no clinical evidence of stroke in 
this patient.  Stroke is a disorder in 
which a part of the brain suffers reduced 
blood flow.  In this manner, the 
afflicted part of the brain ceases to 
function.  This patient shows no evidence 
of stroke-related disease.  Rather, he 
has another form of brain disease 
(Dementia) which causes a general slow-
down in overall brain function.  This 
condition, also, is not caused by anxiety 
neurosis or by conditions of the spine of 
the back.

According to the report of a November 1998 VA aid and 
attendance medical examination report, the veteran's 
complaints were of status post pituitary tumor, and ataxia, 
his state of nutrition was good, and he did not look to be in 
distress.  The grip in his upper extremities was, however, 
compromised, and he needed assistance with activities such as 
buttoning his clothes.  Also, since he was ataxic, he fell 
into walls and was not able to walk forward.  He had, 
however, no restrictions of the back, trunk, or neck.  
Regarding additional pathology, the examiner noted that the 
veteran had problems with dizziness and short and long-term 
memory, that he had poor balance, that he could not ambulate 
beyond the premises of his home, and that he was not able to 
ambulate without the assistance of another person.  He was 
noted to only be able to use a wheelchair (rather than a 
cane, or a walker), due to his imbalance.  The diagnoses were 
listed as status pituitary adenoma, seizure disorder, 
hypertension, ataxia, remote transient ischemic attacks, and 
anxiety/depression, and the examiner this time opined that 
the veteran required the daily personal health care services 
of a skilled provider without which he would require 
hospital, nursing home, or other institutional care.

The report of a January 1999 VA general medical examination 
reveals the following three main problems reported by the 
veteran:  (1) "Brain surgery in 1997," due to the above 
mentioned pituitary tumor, with "no evidence of any 
recurrence" but with residuals including right vocal cord 
deficits, right eye stroke, seizures, memory deficits, 
ataxia, and peripheral neuropathy; (2) "back problem and a 
diagnosed case of osteoporosis, lumbar spondylosis and 
spondylolisthesis," with no severe back pain at the present 
time, nor history of back injections, back surgeries, or pain 
radiation; and (3) "[m]ention of impotence."  The examiner 
also noted that there was a mention of nightmares, anxiety, 
neurosis, dizziness, and vertigo.

According to the above report, the veteran was cooperative, 
and had a mild slurred speech.  He weighed 217 lbs., at a 
height of 74 inches, and was able to take only two to five 
steps with one-to-one assistance, "complete type because he 
could easily fall."  He did have a tendency of diffuse 
bilateral ataxia, more or less complete truncal, including 
both lower extremities, and it was noted that he was "not a 
safe candidate to stand up himself or walk alone by himself 
because that would be risky for him to fall."  The eye 
movements were within normal limits, but he complained of 
right eye blindness.  Thumb and fingers coordination remained 
"grossly quite functional," although the veteran had 
trouble with fine coordination movements, such as when tying 
shoelaces.  It was very difficult to evaluate his back 
because of posture and ataxia.  Cerebral, orientation and 
memory to gross function were normal, but there seemed to be 
recent memory deficits.  Cranial nerves were clinically 
intact, "except for the central pituitary tumor which had 
caused some optic chiasma problem causing the visual deficit 
more in the right eye."  Psychiatrically, the examiner noted 
that the veteran had a "depression component."  The 
diagnoses were listed as follows:

1.  Status post pituitary tumor, surgical 
removal with residual deficits of visual, 
vocal cord deficits, and also the memory 
deficit.
2.  Seizures, controlled on medication.  
Also a diagnosed case of peripheral 
polyneuropathy.
3.  Depression, nightmares, anxiety and 
neurosis.
4.  There is a mention of myocardial 
infarction secondary coronary artery 
disease, and also with carotid 
arthrosclerosis.  Also with vertigo, 
dizziness, ataxia, and also right eye 
glaucoma.
5.  Lumbar osteoporosis with spondylosis 
L4, L5 and S1.  Also spondylolisthesis at 
L5-S1 level.
6.  Impotence, most probably secondary to 
the multiple medications.

According to the report of a January 1999 VA mental disorders 
examination, the veteran said that he last worked in February 
1997, around the time when he was having difficulties with 
blackouts and was found to have a pituitary tumor.  He 
indicated that he was a retired mortician, and that he had 
also worked as a service station attendant.  The veteran 
complained of being very upset and easily frustrated, and his 
wife stated that, while driving in the early part of 1997, he 
had had difficulty remembering where he was going.  He did 
not drive anymore, and needed assistance with his activities 
of daily living.  His appetite was good, and his sleep was 
fine.  He said that he forgot faces of old friends, and his 
wife reported some confusion at times since being on 
medication.

The above report also reveals that, on examination, the 
veteran knew the date of the examination but, when asked 
about the season, he stated "It's cold."  He was able to 
subtract seven from one hundred, and to spell the word 
"world" both forward and backwards.  He was able to 
register three words, but was only able to recall two after 
three minutes on the recall test.  He knew that there were 
fifty two weeks in one year, and that two quarters, three 
pennies and one dime amounted to 63 cents. Thought content 
was negative for suicidal or homicidal ideations, but thought 
process was significant for decreased ability to focus, 
sustain and shift attention.  The diagnoses, and "summary," 
were reported as follows:

Axis I:  Dementia, not otherwise 
specified.
Axis II:  Deferred.
Axis III:  	1.  Pituitary removal.
2.  Seizure disorder.
3.  Hypertension, per his 
report.
Axis IV:  Stress related to his chronic 
physical condition, financial stress, and 
his Axis I disorder.
Axis V:  GAF [score] between 45-50.

Summary:  This is a 65-year old ... 
veteran, who has several physical 
problems going on and a dementia disorder 
not otherwise specified.  This veteran 
will need assistance with any awarded 
funds.

According to the report of a January 1999 VA aid and 
attendance medical examination, because of the conditions 
mentioned in the general medical examination report, "the 
veteran needs an attendant whenever he goes anywhere."  The 
veteran was not permanently bedridden, but he was at the 
wheelchair level.  He had glaucoma of the right eye, and his 
vision was definitely diminished.  For any kind of hazards or 
dangers of his daily environment, he could not manage himself 
and needed help.  He was not able to stand or ambulate by 
himself "because of his poor balance," and "definitely 
needs 1 to 1 assistance."  He did not seem to be in too much 
distress, although his posture was "very bad," especially 
when standing.  He was able to sit with his back straight, 
and his state of nutrition was adequate.  His gait was nil, 
and, again, it was noted that he needed one to one assistance 
regarding most tasks, to include bathing.  Regarding the 
spine and trunk, the examiner noted that there was "no 
deformity except for marked deconditioning in the lumbar 
spine such as arthritic changes."  The diagnoses and 
examiner's opinion were reported as follows:

1.  He has a diagnosis of being status 
post brain surgery secondary to a tumor.
2.  Chronic back problems.
3.  Impotence secondary to side effects 
from his multiple medications.  This is 
documented and [also from] information 
obtained from the family.

...  In my opinion, I think this gentleman 
is an adequate candidate for the required 
A & A to be given because that would take 
the burden off of his wife who provides 
him with 24 hours of care and she hardly 
has any time to do even general daily 
tasks or anything that she would like to 
do and even if she is gone, somebody has 
to be present in the home to keep a close 
watch on him.  [He a]lso [needs 
assistance] for general hygiene 
maintenance, general medical management 
and making sure he takes his medications 
and also getting to his doctor's 
appointments.

At the February 1999 videoconference hearing, the veteran 
indicated that he had difficulty establishing or maintaining 
effective relationships with people due to his service-
connected psychiatric disability.  He also indicated that his 
two service-connected disabilities had "had a bearing" on 
his retirement from his full-time work at a funeral home, and 
that he felt that he was pretty much confined to his house 
due to his service-connected psychiatric disability.  He also 
stated that a physician had indicated that he was unable to 
work because of his anxiety neurosis and back condition, and 
that his back had been a major factor in his having to be in 
a wheelchair now.  In response to questions from the chairman 
of that hearing, the veteran acknowledged that all the really 
bad things started happening to him after the 1997 surgery.  
His wife also provided testimony supporting his contentions 
of record.

According to the report of an August 1999 VA aid and 
attendance medical examination, the veteran "has a diagnosed 
case of a pituitary tumor," had balance problems, and had 
"lots" of high level deficits secondary to the 1997 
surgery, including seizures, and the balance problems.  A 
stroke also had caused his voice to change because of vocal 
paralysis, he had a problem swallowing, and he had been 
advised by his neurologist against walking alone.  The 
examiner noted that the veteran also had a diagnosed case of 
back pain with L5-S1 discogenic disease.  He was not 
hospitalized, nor was he permanently bedridden, although he 
was "more or less housebound."  Regarding hazards of daily 
living, "he would need some help to go, in other words he 
needs assistance."  The assistance was needed for activities 
such as sitting, standing, walking, bathing, dressing, using 
the toilet, and general daily home activities, including 
going to the kitchen and vice versa.  This report also 
reveals medical findings similar to the ones reported in the 
January 1999 aid and attendance report, to include the fact 
that the lower back was "a little stiff because of 
deconditioning."  The diagnoses and the examiner's opinion 
were reported as follows:

1.  Status post pituitary tumor removal 
with ataxia, that is a balance problem.  
Seizures, on medications.  Old stroke.
2.  Glaucoma.
3.  Back L5-S1 discogenic disk disease 
and L4 spondylosis.

In my opinion, this gentleman is 
definitely a candidate who needs home aid 
and attendance, not only to help him but 
to help his wife, who told me very 
frankly she is literally burned out.  She 
works and hardly ever goes [out so as to 
be able] ... to manage him.  If it could be 
possible [to furnish assistance to him] 
three times a week or five times a week, 
[it] all depends on one of your 
departments dealing with this matter, to 
check with the occupational status of the 
patient at home and what help is needed.  
By the way, he will need not only 
assistance with his general care, [but] 
also [assistance] to check up on his 
medications that he takes.

Finally, the report of a September 1999 VA mental disorders 
examination reveals that the veteran presented for the 
evaluation well and neatly dressed, with proper behavior, in 
the company of his wife.  He was in a wheelchair, and needed 
assistance.  He complained of feeling tense and not being 
able to relax.  He was anxious and worried, and said that he 
had not worked since February 1997.  The 1997 resection of 
the tumor from his pituitary gland had, "[o]f course ... had 
some effects on him as he cannot work anymore."  Regarding 
his mental status, the examiner noted that there was no 
impairment of thought process, nor hallucinations or 
delusions, as well as no inappropriate behavior.  The veteran 
said that he occasionally had suicidal, but not homicidal, 
thoughts.  His hygiene was good and he was oriented as to 
time, place, and person.  His memory was "defected as he has 
lapses of memory," but he did not reveal any obsessive or 
ritualistic behavior.  Rate of speech was normal, but he had 
a hoarse voice secondary to damage during surgery of his 
vocal cord's nerve.  The veteran did not reveal any panic 
attacks, but he was both depressed and anxious, and had poor 
impulse control.  He slept well with the help of medications, 
and was very sensitive to his condition, and very frustrated.  
He got angry because of errors he made when confused and, 
while his concrete thinking was OK, his abstract thinking was 
partially defective.  He was sensitive to tension and 
pressure, and the examiner noted that the present condition 
after his brain surgery had aggravated his anxiety and 
depression, and compounded the pre-surgery neurotic anxiety 
and depression.  The examiner noted that "[h]is present 
nerves are more severe than what he was before, which is 
understandable that if he did not have that nervous breakdown 
he would be so aggravated with the present condition that he 
would be nervous, but with his weakness secondary to his 
nervous breakdown in the service he is much worse now."  The 
veteran was, in the examiner's opinion, incompetent, and the 
diagnoses were reported as follows:

Axis I:  Generalized anxiety and 
depression.
Axis II:  Not applicable.
Axis III:  Back injury.
Axis IV:  Level II.
Axis V:  GAF [score of] 50.  He has 
confusion, lapse[s] of memory, poor 
impulse and [lives a] solitary life.

First Issue
Entitlement to a disability evaluation in excess of 30 
percent for
generalized anxiety disorder:

As noted above, the service-connected psychiatric disability 
is currently rated as 30 percent disabling.  That rating is 
warranted when it is shown that the service-connected mental 
disorder is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Part 4, Diagnostic Code 9400 
(1999).

A 50 percent rating is warranted when it is shown that the 
service-connected mental disorder is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9400 (1999).

A 70 percent rating is warranted when the service-connected 
mental disorder is productive of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9400 (1999).

A 100 percent (total) rating is warranted when the service-
connected mental disorder is productive of total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation or own name.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9400 (1999).

As noted from the above thorough discussion of the evidence 
of record, the veteran is shown to be anxious, worried, and 
depressed.  He has poor impulse control, partially defective 
abstract thinking, and is very sensitive to, and very 
frustrated with, his condition, which produces, among other 
symptoms, confusion.  He also has impairment of short and 
long-term memory, clear disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationship.  Additionally, he has been given GAF 
scores ranging between 45 and 50, a range that, according to 
the most recent (fourth) edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (the DSM-IV), represents serious symptoms or any 
serious impairment in an individual's social, occupational or 
school functioning.  A component of the veteran's current 
mental difficulties certainly arises from the residuals of 
his nonservice-connected status post pituitary tumor 
resection, seizures and organic dementia.  The degree to 
which the veteran's nonservice-connected conditions 
contribute to the current severity of the service-connected 
generalized anxiety disorder is, however, unclear, and the 
veteran's private neurologist has indicated, in March 1998, 
that he sees no relationship between the service-connected 
mental disorder and the veteran's dementia, strokes, and 
seizure disorder.  The Board therefore finds that reasonable 
doubt has arisen as to whether the service-connected 
generalized anxiety disorder is productive of serious social 
and occupational impairment with symptoms including partially 
defective abstract thinking, impairment of short and long-
term memory, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  Consequently, the Board concludes that 
a 50 percent disability evaluation for the service-connected 
generalized anxiety disorder is warranted.

Additionally, the Board notes that the record appears to show 
that the RO has yet to consider the question of a possible 
referral of this matter to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The cited regulation provides that, to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that, while the Board is precluded by regulation 
from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board finds that a 
referral for extra-schedular consideration is not warranted 
in the present case, due to the lack of a reasonable basis 
for further action on this matter.

Second Issue
Entitlement to special monthly compensation by reason of 
being in need of
regular aid and attendance of another person, or by reason of 
being housebound:

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disability, so helpless 
as to need or require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b)(3).   A veteran will be considered in need of 
regular aid and attendance if he or she:  (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to five degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person:  the inability of the veteran 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without such aid; 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the U.S. Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

In the present case, the record shows, as noted earlier, that 
the veteran is only service-connected for generalized anxiety 
disorder, rated as 30 percent disabling, and residuals of a 
back injury, rated as 20 percent disabling.  Special monthly 
compensation benefits are clearly not warranted in this case 
based on blindness or being a patient in a nursing home 
because the veteran is not blind due to service-connected 
disability, nor is he a patient in a nursing home.  38 C.F.R. 
§ 3.351(c)(1), (2).  Special monthly compensation benefits 
are not warranted either based on a factual need per the 
criteria set forth in § 3.352(a) because, while the veteran 
is indeed shown to be in need of the aid and attendance of 
another person to take care of his daily needs, that need is 
clearly due to the nonservice-connected residuals of his 1997 
pituitary adenoma resection.  The veteran and his spouse have 
acknowledged that his need for aid and attendance arose after 
his 1997 surgery, and, more importantly, the medical evidence 
in the record clearly reveals that the veteran's problems 
with imbalance, vertigo, seizures, ataxia, etc., which have 
rendered him wheelchair-bound and in need of another person's 
assistance, are all secondary to his diagnosed pituitary 
tumor which, again, is not service-connected.  Since the 
benefit hereby being sought on appeal is to be granted only 
if the need is shown to be due to service-connected 
disabilities, which is not the case here, the appeal must 
therefore be denied at this time.


ORDER

1.  A 50 percent disability evaluation for the service-
connected generalized anxiety disorder is granted, subject to 
the laws and regulations pertaining to the disbursement of VA 
funds.

2.  The appeal of the claim of entitlement to special monthly 
compensation by reason of being in need of regular aid and 
attendance of another person, or by reason of being 
housebound, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

